DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 08/04/2021.
Claims 1-9 and 13-20 are previously allowed.
Claims 1, 10, 11 and 13 have been amended. Claim 12 is canceled.
Claims 1-11 and 13-20 are pending in the application.
Examiner’s Remark
Claims 1-9 and 13-20 are previously allowed.
Claim 10 has been amended by incorporating limitation of indicated claim 12.  The claim has been carefully review and a search was performed.
No prior (or a combination of prior art) is found that discloses the combination of claimed features.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e., 
In independent claim 1, in conjunction and combination with other noted and recited claim 1 limitations: 
a load-balanced traffic across a plurality of devices of residing in different domains enables matching through hashing where, the plurality of hash tables being synchronized such that each hash table bucket across the plurality of hash tables maps to a single service device in the one or more service devices. 
In particular, the claim requires matching by the network device, the first hash value to a first entry in a first hash table, the first entry identifying an interface of a particular service device in the plurality of service devices; 
the second hash value to a second entry in a second hash table, the first and second hash tables being synchronized such that the second entry identifies another interface of the particular service device identified via the first entry of the first hash table.

4.	The closest prior art, Pub. US 2011/0283013 A1 to Grosser et al. discloses a plurality of domains or load balanced groups where services are sent. For instance, in [0020]: using hashing scheme/function mapping to load balancing groups (this is assignment in that the hash scheme is used in assigning load balancing duties. The hash function or the mapping is however voided of synchronize[d] a plurality of hash tables associated with the plurality of load balancer groups, the plurality of hash tables being synchronized such that each hash table bucket across the plurality of hash tables maps to a single service device in the one or more service devices. [0040]-[0043] disclose computing/obtaining hash values from source and destination address of packets and matching hash value to entry in table (see fig. 2, index table 200).
However, Grosser does not discloses a plurality of hash tables associated with the plurality of load balancer groups, the plurality of hash tables being synchronized such that each hash table bucket across the plurality of hash tables maps to a single service device in the one or more service devices as required by claim 1.

Another cited prior art, Pub. No.: US 2015/0095446 A1 to Ramasubramania, discloses synchronizing a plurality of hash tables associated with the plurality of load balancer groups, (see [0020]-[0022]: synchronizes hash tables 112A and 112B; servers 104 may be organized into load balancing groups 110).
However, Ramasubramania does not discloses a plurality of hash tables associated with the plurality of load balancer groups, the plurality of hash tables being synchronized such that each hash table bucket across the plurality of hash tables maps to a single service device in the one or more service devices as required by the claim.

Another prior art Pub. No.: US 20010034792 A1 to Swildens discloses load balancing for a group of back end Web servers for packet flow.
However, Swildens does not discloses a plurality of hash tables associated with the plurality of load balancer groups, the plurality of hash tables being synchronized such that each hash table bucket across the plurality of hash tables maps to a single service device in the one or more service devices as required by the claim.

Other Prior art.
Pub. No.: US 20140310390 A1 to Sorenson, III et al. discloses different groups of computing devices may be assigned to the different roles in the load balancing system for packet flow.



Claims 1-9 and 13-20 are previously allowed. Therefore claims 1-11 and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414  
11/03/2021                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414